PER CURIAM:
Portico Properties, LLC, John Otten, and Russell Childers (collectively Defendants) appeal the summary judgment in favor of Randall Evans and Joyce Franklin (collectively Plaintiffs) on Plaintiff's petition on note and guaranty. Defendants contend that the trial court erred in entering summary judgment against them on the promissory note because genuine issues of material fact existed. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).